DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Application
2.	Claims 1-10 are pending in this application (16/575,839), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 05/18/2021, following the Non-Final Rejection office action dated 02/22/2021.    
	Claims 1, 6, and 9 have been amended. 
	(Please see page 9 of Applicant Arguments/Remarks, filed on 05/18/2021)
	Applicant's submissions have been entered. 

Amendments to Specification
3.	Applicant’s amendments to Specification filed on 05/18/2021, clarifying/defining the term “ROM” are ENTERED, as the amendments do not add new matter.  

Withdrawal of Claim Objections
4. 	Previous Objections to Claims 1 and 9 are hereby withdrawn as Applicant has amended the claims to correct the noted informalities.   (Please see page 9 of Applicant Arguments/Remarks, filed on 05/18/2021)



Withdrawal of Claim Rejections - 35 USC § 112

5. 	Previous Rejections of Claims 1-10 under 35 USC 112(b), are hereby withdrawn as Applicant has amended the claims to resolve the noted deficiencies.  (Please see page 9 of Applicant Arguments/Remarks, filed on 05/18/2021)

Allowable Subject Matter
6.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-10 are allowed.


Conclusion
7.	Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        
/QING CHEN/Primary Examiner, Art Unit 2191